

Customer Acquisition Network, Inc.
401 East Las Olas Boulevard, Suite 1560
Fort Lauderdale, Florida 33301


August 16, 2007


Mr. Wilson Williams
WFG Investments, Inc.
12221 Merit Drive, Suite 300
Dallas, Texas 75251


RE: Selling Agreement


Dear Mr. Williams:


The undersigned, Customer Acquisition Network Inc., a Delaware corporation
("Corporation"), by this letter confirms its agreement (the "Agreement") with
WFG Investments, Inc., a Texas Corporation (the "Broker-Dealer"), regarding the
Broker-Dealer acting as a placement agent in connection with an offering of up
to 3 million shares of common stock (as may be increased or decreased by the
Board of Directors of the Corporation in its sole discretion (the “Shares”), at
a purchase price of $1.00 per Share (the “Private Placement”) under the terms
set forth in those certain Subscription Agreements, in the form attached hereto
as Exhibit A, and all exhibits and supplements thereto (the "Offering
Materials") prepared by Corporation and delivered to you for distribution to the
offerees. The Shares are to be offered on a "Best Efforts " basis with respect
to all Shares. The Shares will be offered and sold in accordance with 17 CFR
203.506 ("Rule 506"), promulgated under Regulation D of the Securities Act 1933,
as amended.


Upon execution and delivery of subscription documents (the "Subscription
Documents"), which shall be in the form of the Subscription Documents included
in the Offering Materials, the subscribers for Shares shall, upon acceptance
thereof by Corporation (which acceptance shall be in Corporation’s sole
discretion), become shareholders pursuant to the terms set forth in the Offering
Materials. The offering of the Shares shall begin when the Offering Materials
are first made available to you by Corporation and shall continue until the
termination date, and through the end of any extension, unless the offering has
been terminated as of any earlier time (the "Subscription Period").


Section 1. Appointment of Agent. On the basis of the representations, warranties
and covenants contained in this Agreement, but subject to the terms and
conditions herein set forth, you are hereby appointed as non-exclusive selling
agent of Corporation for the Shares offered under the Offering Materials. The
appointment shall continue until the earliest of (i) 120 days from the date of
this Agreement, or (ii) the termination of the Subscription Period, or (iii) the
sale of all of the Shares, or (iv) the termination of the offering of Shares by
Corporation for any reason, whichever occurs first. Subject to the performance
by Corporation of all of its obligations under this Agreement, and to the
completeness and accuracy of all of its representations and warranties contained
in this Agreement, you agree to use your best efforts during the Subscription
Period to find subscribers for the Shares.
 
Selling Agreement Page 1

--------------------------------------------------------------------------------




Section 2. Definitions. Certain terms used herein are defined in the Offering
Materials and shall have the same meanings given therein.


Section 3. Representations, Warranties and Covenants of Corporation. Corporation
represents, warrants and covenants, to the best of its knowledge, that:


a. Corporation is a corporation duly and validly organized and in good standing
under the laws of the State of Delaware and has full power and authority to
conduct the business described in the Offering Materials.


b. Corporation will deliver to you a reasonable number of copies of the Offering
Materials, and the information made available to each offeree pursuant to
subsection 3(i) hereof shall be sufficient to comply with, and conform to, the
requirements of Rule 506.


c. All action required to be taken by Corporation to offer and sell the Shares
to qualified subscribers has been or will be taken.


d. Upon payment of the subscription amount specified in the Subscription
Documents, acceptance by Corporation of the subscriptions from qualified
subscribers (which acceptance shall be at the sole discretion of Corporation),
and delivery by the subscribers for Shares of such additional documents as may
reasonably be required by Corporation, such subscribers will become
shareholders.


e. During the Subscription Period, the Offering Materials will not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not materially misleading.


f. This Agreement has been duly and validly authorized, executed, and delivered
by or on behalf of Corporation and constitutes a valid and binding agreement of
Corporation.


Selling Agreement Page 2

--------------------------------------------------------------------------------


 
g. Execution by Corporation of a subscriber’s Subscription Documents will be
duly and validly authorized by or on behalf of Corporation and will constitute a
valid and binding agreement of Corporation.


h. The execution and delivery of this Agreement and the incurrence of the
obligations set forth herein and the consummation of the transactions
contemplated in this Agreement and the Offering Materials will not constitute a
breach or default under:



(i)
any instruments by which Corporation is bound; or




 
(ii)
any order, rule or regulation (applicable to Corporation) issued by any court,
governmental body or administrative agency having jurisdiction over Corporation.



i. Corporation shall make available, during the Subscription Period and prior to
the sale of any Shares, to each purchaser or his purchaser representative(s) or
both:


(i) such information (in addition to that contained in the Offering Materials)
concerning the offering of Shares, Corporation, and any other relevant matters,
as Corporation possesses or can acquire without unreasonable effort or expense;
and


(ii) the opportunity to ask questions of, and receive answers from, Corporation
concerning the terms and conditions of the offering of the Shares, and to obtain
any additional information, to the extent Corporation possesses the same or can
acquire it without unreasonable effort or expense, necessary to verify the
accuracy of the information furnished to the purchaser or his purchaser
representative(s).


j. With respect to those activities undertaken by it, Corporation has endeavored
to ensure that the offering and sale of Shares complies, in all respects, with
the requirements of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and the securities or "blue sky" laws of any
state or jurisdiction in which an offer and/or sale takes place.


k.  There is no litigation or proceeding at law or in equity before any federal
or state authority against Corporation wherein an unfavorable decision, ruling,
or finding would materially and adversely affect the business, operations or
financial condition or income of Corporation or any proposed Corporation
investment, and neither the execution and delivery of this Agreement, the
consummation of the transactions herein contemplated, nor the fulfillment of or
compliance with the terms hereof will conflict with, or result in a breach of,
any of the terms, provisions, or conditions of any agreement or instrument to
which Corporation is a party.

Selling Agreement Page 3

--------------------------------------------------------------------------------

 


l. Corporation will endeavor in good faith to qualify, or assist you in
qualifying, the Shares for offer and sale, or to establish, or assist you in
establishing, the exemption of the offer and sale of the Shares from
qualification or registration under the applicable securities or "blue sky" laws
of such jurisdictions as you may reasonably designate, and will promptly notify
you, orally or in writing (but if orally then prompt written confirmation shall
be delivered to you), as each jurisdiction is so qualified or as an exemption
from registration or qualification is established therein; provided, however,
that Corporation shall not be obligated to do business or to qualify as a dealer
in any jurisdiction in which it is not so qualified.


m. Corporation will pay all expenses in connection with the printing and
delivery to you in reasonable quantities of copies of the Offering Materials and
the qualification of the Shares under the securities or "blue sky" laws.


n. As compensation for your services, Corporation will pay you a sales
commission equal to (i) two percent (2%) of the gross proceeds received by
Corporation from the Shares sold in the Private Placement.


o. If any event relating to or affecting Corporation shall occur during the
Subscription Period, as a result of which it is necessary, in the opinion of
your counsel and counsel to Corporation, to amend or supplement the Offering
Materials so that it will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they are made, not misleading,
Corporation shall forthwith prepare and furnish to you a reasonable number of
copies of an amendment or amendments of, or supplement or supplements to, the
Offering Materials, which you shall promptly deliver to all offerees then being
solicited. For purposes of this subsection o., Corporation will furnish such
information with respect to Corporation as you may from time to time reasonably
request.


p. Corporation will deliver to you such reports and documents as Corporation is
required, under the terms of the Offering Materials or any document referred to
therein, to furnish to its prospective investors.
 
Selling Agreement Page 4

--------------------------------------------------------------------------------

 

Section 4. Representations, Warranties and Covenants of the Broker-Dealer. The
Broker-Dealer represents, warrants and covenants, to the best of its knowledge,
that:
 
a. It, or any person acting on its behalf, will not offer any of the Shares for
sale, or solicit any offers to subscribe for or buy any Shares, or otherwise
negotiate with any person with respect to the Shares, on the basis of any
communications or documents, except the Offering Materials, the information
provided by Corporation pursuant to Section 3(i), or any other documents and any
transmittal letter reasonably satisfactory in form and substance to Corporation
and counsel to Corporation.


b. It, or any person acting on its behalf, shall not use any form of general
solicitation or general advertising in the course of any offer or sale of the
Shares including, but not limited to:


(i) any advertisement, article, notice or other communication published in any
newspaper, magazine, website, or similar media or broadcast over television or
radio; and


(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.


c. It, or any person acting on its behalf, shall solely make offers to sell
Shares to, solicit offers to subscribe for or purchase any Shares from, or
otherwise negotiate with respect to the Shares with, persons whom it has
reasonable grounds to believe and does believe are "accredited investors" within
the meaning of 17 CFR 230.501(a).


In making or soliciting such offers, or so negotiating, Broker-Dealer will
comply with the provisions of the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and the securities or "blue sky"
laws of the jurisdiction in which it makes or solicits such offers, or so
negotiates.


d. It will exercise reasonable care to assure that the purchasers are not
underwriters within the meaning of Section 2(11) of the Securities Act of 1933,
as amended. In that connection, it will:


(i) Make reasonable inquiry to determine that each purchaser is acquiring the
Shares for his own account; and


(ii) Obtain from the purchaser a signed written agreement (contained in the
Subscription Documents) that the Shares will not be sold without registration
under the Securities Act of 1933, as amended, unless an opinion of counsel that
an exemption therefrom is available, satisfactory in form and substance to
Corporation or counsel, is delivered in accordance with such agreement.
 
Selling Agreement Page 5

--------------------------------------------------------------------------------


 
e. It shall furnish Corporation with information in sufficient detail (in the
form of the Investor Questionnaire, a copy of which is included in the Offering
Materials), with respect to each purchaser of Shares, in order to demonstrate to
Corporation that such purchaser satisfies the requirements of Rule 506, as
outlined in Section 4(c) above.


f. If a prospective purchaser uses or consults a purchaser representative (as
that term is defined in 17 CFR 230.501(h)) in connection with the offering of
the Shares, it will obtain and deliver to Corporation, prior to the closing of
the offering of the Shares, the prospective purchaser's written acknowledgment
that he has used such person(s) in connection with evaluating the merits and
risks of the prospective investment and such representative's written consent so
to act, as well as a description of the education and experience of such
representative(s).


g. It will offer and sell the Shares only in those jurisdictions in which it, or
any other person or entity acting in its behalf, is properly registered, and it
will comply with all laws, rules and regulations related to its activities on
behalf of Corporation pursuant to this Agreement.


h. It is a securities broker-dealer registered and in good standing with the
Securities and Exchange Commission and is a member of the NASD.


i. This Agreement has been duly and validly authorized, executed, and delivered
by or on behalf of the Broker-Dealer and constitutes a valid and binding
agreement of the Broker-Dealer.


Section 5. Conditions of the Obligations of Corporation. The obligations of
Corporation under this Agreement are subject to the accuracy of and compliance
with your representations, warranties and covenants set forth in Section 4, and
to the performance by you of your obligations hereunder.


Section 6. Representations, Warranties and Agreements to Survive Delivery. 


All representations, warranties and agreements by either Corporation or
Broker-Dealer contained in this Agreement shall remain operative and in full
force and effect, and shall survive the closing of the offering of the Shares.
Upon termination of this Agreement, Corporation shall have no further
obligations to Broker-Dealer other than with respect to fees payable to
Broker-Dealer as provided herein.
 
Selling Agreement Page 6

--------------------------------------------------------------------------------




Section 7. Indemnification.


(a) Corporation agrees to indemnify, defend and hold Broker-Dealer harmless
against any and all loss, liability, damage and expense whatsoever, whether or
not resulting in any liability, that may be incurred under applicable securities
laws, at common law, or otherwise and which is based upon or arises out of:


(1) any untrue statement or alleged untrue statement of a material fact
contained in the Offering Materials or the omission or alleged omission from the
Offering Materials of a material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading;


(2) the offer and/or sale by Corporation, or anyone acting on its behalf, of
Shares (unless due to the bad faith or gross negligence of the Broker-Dealer);
or


(3) any breach of any representation, warranty or covenant made by Corporation
in this Agreement.


(b) The Broker-Dealer agrees to indemnify, defend and hold Corporation and its
officers, directors, shareholders and agents harmless against any and all loss,
liability, damage and expense whatsoever, whether or not resulting in any
liability, that may be incurred under applicable securities laws, at common law,
or otherwise and which is based upon or arises out of:


(1) any violation by Broker-Dealer or its agents of the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, or any state
securities statutes, unless such violation is attributable to actions,
misrepresentations or omissions of Corporation; or


(2) any breach of any representation, warranty or covenant made by Broker-Dealer
in this Agreement.


(c) In any legal or regulatory action or claim brought against Corporation or
Broker-Dealer or their agents, Corporation and the Broker-Dealer shall have the
rights and duties set forth in this Section 7. The indemnification provisions
included in this Section 7 shall include, but not be limited to, recovery of and
payment of reasonable legal or other expenses incurred by Broker-Dealer or
Corporation in connection with defending such actions and claims.
 
Selling Agreement Page 7

--------------------------------------------------------------------------------




(d) Within fourteen (14) calendar days after a claim or action is brought or
asserted against Corporation or the Broker-Dealer or both, which in the opinion
of either is subject to the indemnification provisions contained in this Section
7, the party seeking indemnification (the "Indemnitee") shall notify, in
writing, the party from whom indemnification is sought (the "Indemnitor") of the
existence of the claim or action. Indemnitor shall assume the defense of the
claim or action by employing counsel for the Indemnitee, and shall thereafter be
responsible for the payment of all legal fees and expenses incurred in
connection with such defense. In the event that a claim or action is brought or
asserted against Corporation and the Broker-Dealer, jointly, Corporation and the
Broker-Dealer shall make a good faith effort determine whether the claim or
action can be defended jointly or if potential conflicts exist which require
that separate legal counsel be employed for Broker-Dealer and Corporation. In
such case, if Corporation and the Broker-Dealer seek indemnification from the
other, each shall employ separate counsel to represent them and shall be
responsible for the payment of all expenses associated with employment of such
counsel, subject to the right of recovery of such expenses as set forth below in
this subparagraph (d). If either Corporation or Broker-Dealer seek
indemnification from the other under the provisions of this Section 7, and the
party from whom indemnification is sought declines to assume defense of the
action or claim, the party seeking indemnification shall have a right of
recovery against the party from whom indemnification is sought for all losses,
liabilities, damages and expenses incurred in the defense of the action or
claim, including all actual attorneys’ fees and costs incurred, in the event
that the defense of the action or claim is successful and there are no findings
of wrongdoing on the part of the party seeking indemnification.


Section 8. Relief. The Broker-Dealer agrees that a breach or threatened breach
on its part of any agreement contained in this Agreement will cause such damage
to Corporation as will be irreparable, and, for that reason, the Broker-Dealer
further agrees that Corporation shall be entitled as a matter of right to an
injunction, by any court of competent jurisdiction, restraining any further
violation of such covenants by the Broker-Dealer or its employees, partners,
officers or agents. The right of injunction shall be cumulative and in addition
to whatever other remedies Corporation may have, including, specifically,
recovery of damages. The Broker-Dealer also agrees to pay reasonable attorney's
fees incurred by Corporation in successfully proving that the Broker-Dealer
breached any of the terms of this Agreement.


Section 9. Notices. All communications under this Agreement shall be in writing,
and, if sent to you, shall be mailed, delivered or telegraphed and confirmed to
you at the address initially set forth above or as changed by you in a written
notice to Corporation, or if sent to Corporation, shall be mailed, delivered or
telegraphed and confirmed to it at the address set out in the letterhead above.
 
Selling Agreement Page 8

--------------------------------------------------------------------------------


 
Section 10. Parties. This Agreement shall inure to the benefit of, and be
binding upon, you, any person which controls you, and your successors, and upon
Corporation and its representatives and successors. This Agreement and its
conditions and provisions are for the sole and exclusive benefit of the parties
and their representatives and successors, and for the benefit of no other
person, firm or corporation.


Section 11. Relationship of Parties. It is not the intention of the parties to
create, nor shall this Agreement be construed as creating, a partnership, joint
venture, agency relationship or association other than as specifically set forth
herein, or to render the parties liable as partners, co-venturers, or
principals. In their relations with each other under this Agreement, the parties
shall not be considered fiduciaries or to have established a confidential
relationship other than as specifically set forth herein but rather shall be
free to act on an arm's length basis in accordance with their own respective
self-interest, subject, however, to the obligation of the parties to act in good
faith in their dealings with each other with respect to activities hereunder.


Section 12. Entire Agreement. This Agreement evidences the entire agreement
between Corporation and the Broker-Dealer, and represents a merger of all
preceding agreements between the parties hereto pertaining to the subject matter
hereof.


Section 13. Severability of Provisions. If one or more of the provisions of this
Agreement or any application thereof shall be invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions hereof and any application thereof shall in no way be affected or
impaired.


Section 14. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware, without
regard to conflicts of laws or principles thereof. Each of the parties hereto
agrees irrevocably consents to the jurisdiction and venue of the federal and
state courts located in Wilmington, Delaware.


Section 15. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
[SIGNATURE PAGE FOLLOWS]

Selling Agreement Page 9

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us one copy of this Agreement, whereupon this
instrument will become a binding agreement upon you and Corporation in
accordance with its terms.

       
Very truly yours,
 
CUSTOMER ACQUISITION NETWORK, INC.
a Delaware corporation
 
   
   
  By:   /s/ Michael Mathews  

--------------------------------------------------------------------------------

Name: Michael Mathews
Title: Chief Executive Officer

 
The foregoing Agreement is hereby confirmed and accepted as of the date first
set out above.

       
WFG INVESTMENTS, INC.
 
   
   
  By:   /s/ Wilson Williams  

--------------------------------------------------------------------------------

Wilson Williams, President
 
Address:  12221 Merit Drive, Suite 300
  Dallas, Texas 75251

 
Selling Agreement Page 10

--------------------------------------------------------------------------------


 